DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, Claims 1-9 in the reply filed on 2/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 10-11 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/14/2022.
Claim Objections
Claims 2-4 are objected to because of the following informalities:
Claims 2-4 recite ranges related to current collector thicknesses and percentages of elongation of a battery, wherein the claimed ranges are not in proper form. For a range to be in proper form, the unit of the range should be included after the first value of the range and after the last value of the range. For example, the range provided for the thickness of the negative electrode current collector in Claim 3 is currently recited as “3 to 18 µm”, but should instead be “3 µm to 18 µm”. In each instance a range is recited in Claims 2-4, the ranges should be claimed in proper form. 
Appropriate correction is required.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rho et al. (WO 2016/036184A1). In lieu of a machine translation, all citations in this office action are made in reference to the equivalent US case Rho et al. (US 20170263972A1).
Regarding Claim 1
Regarding Claim 2, Rho further discloses that the negative electrode current collector (116a) has a thickness of 15 µm (Figure 10, [0166]). Rho does not explain in detail the percentage of elongation that can be achieved by the flexible battery (100), however, teaches the same design, dimensions, and materials as described in the instant application (p.16, lines 17-20). As such, the flexible battery (100) disclosed by Rho would necessarily possess the ability taught by the instant application to elongate by 12% or more in at least one direction in-plane.
Regarding Claim 3, Rho further discloses the negative electrode current collector (116a) has a thickness of 15 µm (Figure 10, [0166]). Rho does not explain in detail the percentage of elongation that can be achieved by the flexible battery (100), however, teaches the same design, dimensions, and materials as described in the instant application (p.16, lines 17-20). As such, the flexible battery (100) disclosed by Rho would necessarily possess the ability taught by the instant application to elongate by 15 to 25% in a direction perpendicular to the longitudinal direction in-plane.
In Regards to Claim 4, Rho further discloses that the positive electrode current collector (112a) has a thickness of 20 µm (Figure 10, [0166]).
In Regards to Claim 5, Rho further discloses the negative electrode current collector (116a) includes copper (Cu); and the positive electrode current collector (112a) includes aluminum (Al) [0166].
In Regards to Claim 6, Rho further discloses that the positive electrode active material (112b) and the negative electrode active material (116b) include polytetrafluoroethylene (PTFE) [0096].
In Regards to Claim 7, Rho further discloses the exterior material (120) includes a first region (S1) forming an accommodation part configured to accommodate the electrode 
In Regards to Claim 8, Rho further discloses the first region (S1) includes a pattern for contraction and relaxation in a longitudinal direction during bending (Figure 3, [0057, 0074]).
In Regards to Claim 9, Rho further discloses that the electrode assembly (110) and the first region (S1) are matched with each other [0041].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMILY E FREEMAN whose telephone number is (571)272-1498. The examiner can normally be reached Monday - Friday 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)-270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.E.F./Examiner, Art Unit 1724   

/SARAH A. SLIFKA/Primary Examiner, Art Unit 1759